Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 18 recite the limitations wherein the block copolymer forms porous structure through phase separation caused by the spinodal decomposition of water, the block copolymer and solvent, and the ratio of the quantum dot to the block copolymer is 1:3-8. According to applicant’s disclosure the porous structure of the block copolymer is formed by a phase separation phenomenon due to the spinodal decomposition of water, the polymer and the solvent. The effect is maximized, and the PL strength is increased (refer to Figs. 2 and 6 of the present application below). Additionally, the porous structure is formed using a ratio of quantum dot and block copolymer is of 1:3 to 8. If the ratio of block copolymer is less than 3, the mixed solution may be hydrophilic, making it difficult to form a porous structure according to phase separation, and the ratio is greater than 8, the enhancement of luminous efficiency may be insignificant because of the small proportion of the quantum dot. Furthermore, as the quantum dot is bonded to the block copolymer in which the porous structure is formed, the dispersibility of the quantum dot increases due to self-assembly, thereby increasing the quantum dot luminous efficiency. The closest prior art references US 20170321114 (Kamo et al), US 20130293884 (Lee et al), and US 20170186922 (Kim et al) neither alone or in combination teach nor suggest the claimed limitations. Claims 2-4, 6, 7, 17, 19-22, 24, and 25 depend from these claims respectively and are allowable for at least that reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/02/21

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897